              Case 2:20-cv-00835-RSL Document 13 Filed 08/18/20 Page 1 of 10



 1                                                                        The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                         FOR THE WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
     JONATHAN HENNESSEY, an individual,
 9
                                                           CASE NO. 2:20-cv-00835-RSL
10                                  Plaintiff,
                                                           STIPULATED PROTECTIVE ORDER
11                  v.
12   ICE FLOE, LLC, dba NICHOLS BROTHERS
13   BOAT BUILDERS,
                             Defendant.
14

15          Plaintiff Jonathan Hennessey and Defendant Ice Floe, LLC, by and through their
16   respective counsel, hereby move pursuant to Federal Rule of Civil Procedure 26(c) for entry of
17   this Stipulated Protective Order.
18   1.     PURPOSES AND LIMITATIONS
19          Discovery in this action is likely to involve production of confidential, proprietary, or
20   private information for which special protection may be warranted. Accordingly, the parties
21   hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The
22   parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
23   protection on all disclosures or responses to discovery, the protection it affords from public
24   disclosure and use extends only to the limited information or items that are entitled to confidential
25   treatment under the applicable legal principles, and it does not presumptively entitle parties to file
26   confidential information under seal.

     STIPULATED PROTECTIVE ORDER - 1                                       SUMMIT LAW GROUP, PLLC
     CASE NO. 2:20-CV-00835-RSL                                              315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                              SEATTLE, WASHINGTON 98104-2682
                                                                                    Telephone (206) 676-7000
                                                                                       Fax (206) 676-7001
              Case 2:20-cv-00835-RSL Document 13 Filed 08/18/20 Page 2 of 10



 1
     2.     “CONFIDENTIAL” MATERIAL
 2
            “Confidential” material shall include the following documents and tangible things
 3
     produced or otherwise exchanged: social security numbers, medical records, and similar personal
 4
     information; Plaintiff’s financial records, confidential personnel files, and related information;
 5
     personnel files and confidential personnel information of employees other than Plaintiff;
 6
     Defendants’ customers’ information, records, and agreements; and confidential financial, business
 7
     or insurance information of the Defendants that is not subject to public disclosure.
 8
            Material marked “Confidential” shall include any document, file, portion of file,
 9
     transcribed testimony, or other material that the Designating Party in good faith reasonably
10
     believes comprises confidential information.
11
     3.     SCOPE
12
            The protections conferred by this agreement cover not only confidential material (as
13
     defined above), but also (1) any information copied or extracted from confidential material; (2) all
14
     copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
15
     conversations, or presentations by parties or their counsel that might reveal confidential material.
16
            However, the protections conferred by this agreement do not cover information that is in
17
     the public domain or becomes part of the public domain through trial or otherwise.
18
     4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
19
            4.1     Basic Principles. A receiving party may use confidential material that is disclosed
20
     or produced by another party or by a non-party in connection with this case only for prosecuting,
21
     defending, or attempting to settle this litigation. Confidential material may be disclosed only to the
22
     categories of persons and under the conditions described in this agreement. Confidential material
23
     must be stored and maintained by a receiving party at a location and in a secure manner that
24
     ensures that access is limited to the persons authorized under this agreement.
25

26


     STIPULATED PROTECTIVE ORDER - 2                                       SUMMIT LAW GROUP, PLLC
     CASE NO. 2:20-CV-00835-RSL                                              315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                              SEATTLE, WASHINGTON 98104-2682
                                                                                    Telephone (206) 676-7000
                                                                                       Fax (206) 676-7001
              Case 2:20-cv-00835-RSL Document 13 Filed 08/18/20 Page 3 of 10



 1
            4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
 2
     by the court or permitted in writing by the designating party, a receiving party may disclose any
 3
     confidential material only to:
 4
                    (a)      the receiving party’s counsel of record in this action, as well as employees
 5
     of counsel to whom it is reasonably necessary to disclose the information for this litigation;
 6
                    (b) the officers, directors, and employees (including in house counsel) of the
 7
     receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
 8
     agree that a particular document or material produced is for Attorney’s Eyes Only and is so
 9
     designated;
10
                    (c) experts and consultants to whom disclosure is reasonably necessary for this
11
     litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
12
                    (d) the court, court personnel, and court reporters and their staff;
13
                    (e) copy or imaging services retained by counsel to assist in the duplication of
14
     confidential material, provided that counsel for the party retaining the copy or imaging service
15
     instructs the service not to disclose any confidential material to third parties and to immediately
16
     return all originals and copies of any confidential material;
17
                    (f) during their depositions, witnesses in the action to whom disclosure is
18
     reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
19
     (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
20
     transcribed deposition testimony or exhibits to depositions that reveal confidential material must
21
     be separately bound by the court reporter and may not be disclosed to anyone except as permitted
22
     under this agreement;
23
                    (g) the author or recipient of a document containing the information or a custodian
24
     or other person who otherwise possessed or knew the information;
25
                    (h) representatives of insurance companies.
26


     STIPULATED PROTECTIVE ORDER - 3                                       SUMMIT LAW GROUP, PLLC
     CASE NO. 2:20-CV-00835-RSL                                              315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                              SEATTLE, WASHINGTON 98104-2682
                                                                                    Telephone (206) 676-7000
                                                                                       Fax (206) 676-7001
              Case 2:20-cv-00835-RSL Document 13 Filed 08/18/20 Page 4 of 10



 1
            4.3     Filing Confidential Material. Before filing confidential material or discussing or
 2
     referencing such material in court filings, the filing party shall confer with the designating party,
 3
     in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
 4
     remove the confidential designation, whether the document can be redacted, or whether a motion
 5
     to seal or stipulation and proposed order is warranted. During the meet and confer process, the
 6
     designating party must identify the basis for sealing the specific confidential information at issue,
 7
     and the filing party shall include this basis in its motion to seal, along with any objection to sealing
 8
     the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and
 9
     the standards that will be applied when a party seeks permission from the court to file material
10
     under seal. A party who seeks to maintain the confidentiality of its information must satisfy the
11
     requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.
12
     Failure to satisfy this requirement will result in the motion to seal being denied, in accordance
13
     with the strong presumption of public access to the Court’s files.
14
     5.     DESIGNATING PROTECTED MATERIAL
15
            5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party
16
     or non-party that designates information or items for protection under this agreement must take
17
     care to limit any such designation to specific material that qualifies under the appropriate
18
     standards. The designating party must designate for protection only those parts of material,
19
     documents, items, or oral or written communications that qualify, so that other portions of the
20
     material, documents, items, or communications for which protection is not warranted are not
21
     swept unjustifiably within the ambit of this agreement.
22
            Mass, indiscriminate, or routinized designations are prohibited. If it comes to a designating
23
     party’s attention that information or items that it designated for protection do not qualify for
24
     protection, the designating party must promptly notify all other parties that it is withdrawing the
25
     mistaken designation.
26


     STIPULATED PROTECTIVE ORDER - 4                                       SUMMIT LAW GROUP, PLLC
     CASE NO. 2:20-CV-00835-RSL                                               315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                               SEATTLE, WASHINGTON 98104-2682
                                                                                     Telephone (206) 676-7000
                                                                                        Fax (206) 676-7001
              Case 2:20-cv-00835-RSL Document 13 Filed 08/18/20 Page 5 of 10



 1
            5.2     Manner and Timing of Designations. Except as otherwise provided in this
 2
     agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
 3
     ordered, disclosure or discovery material that qualifies for protection under this agreement must be
 4
     clearly so designated before or when the material is disclosed or produced.
 5
                    (a)     Information in documentary form: (e.g., paper or electronic documents and
 6
     deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),
 7
     the designating party must affix the word “CONFIDENTIAL” to each page that contains
 8
     confidential material. If only a portion or portions of the material on a page qualifies for
 9
     protection, the producing party also must clearly identify the protected portion(s) (e.g., by making
10
     appropriate markings in the margins).
11
                    (b)     Testimony given in deposition or in other pretrial proceedings: the parties
12
     and any participating non-parties must identify on the record, during the deposition or other
13
     pretrial proceeding, all protected testimony, without prejudice to their right to so designate other
14
     testimony after reviewing the transcript. Any party or non-party may, within fifteen days after
15
     receiving the transcript of the deposition or other pretrial proceeding, designate portions of the
16
     transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect confidential
17
     information at trial, the issue should be addressed during the pre-trial conference.
18
                    (c)     Other tangible items: the producing party must affix in a prominent place on
19
     the exterior of the container or containers in which the information or item is stored the word
20
     “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
21
     the producing party, to the extent practicable, shall identify the protected portion(s).
22
            5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
23
     designate qualified information or items does not, standing alone, waive the designating party’s
24
     right to secure protection under this agreement for such material. Upon timely correction of a
25
     designation, the receiving party must make reasonable efforts to ensure that the material is treated
26
     in accordance with the provisions of this agreement.

     STIPULATED PROTECTIVE ORDER - 5                                        SUMMIT LAW GROUP, PLLC
     CASE NO. 2:20-CV-00835-RSL                                                315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                                SEATTLE, WASHINGTON 98104-2682
                                                                                      Telephone (206) 676-7000
                                                                                         Fax (206) 676-7001
              Case 2:20-cv-00835-RSL Document 13 Filed 08/18/20 Page 6 of 10



 1
     6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2
             6.1    Timing of Challenges. Any party or non-party may challenge a designation of
 3
     confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
 4
     designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
 5
     burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
 6
     challenge a confidentiality designation by electing not to mount a challenge promptly after the
 7
     original designation is disclosed.
 8
             6.2    Meet and Confer. The parties must make every attempt to resolve any dispute
 9
     regarding confidential designations without court involvement. Any motion regarding confidential
10
     designations or for a protective order must include a certification, in the motion or in a declaration
11
     or affidavit, that the movant has engaged in a good faith meet and confer conference with other
12
     affected parties in an effort to resolve the dispute without court action. The certification must list
13
     the date, manner, and participants to the conference. A good faith effort to confer requires a face-
14
     to-face meeting or a telephone conference.
15
             6.3    Judicial Intervention. If the parties cannot resolve a challenge without court
16
     intervention, the designating party may file and serve a motion to retain confidentiality under
17
     Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
18
     persuasion in any such motion shall be on the designating party. All parties shall continue to
19
     maintain the material in question as confidential until the court rules on the challenge.
20
     7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
21           LITIGATION
22
             If a party is served with a subpoena or a court order issued in other litigation that compels
23
     disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
24
     must:
25
                    (a) promptly notify the designating party in writing and include a copy of the
26
     subpoena or court order;

     STIPULATED PROTECTIVE ORDER - 6                                        SUMMIT LAW GROUP, PLLC
     CASE NO. 2:20-CV-00835-RSL                                               315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                               SEATTLE, WASHINGTON 98104-2682
                                                                                     Telephone (206) 676-7000
                                                                                        Fax (206) 676-7001
              Case 2:20-cv-00835-RSL Document 13 Filed 08/18/20 Page 7 of 10



 1
                    (b) promptly notify in writing the party who caused the subpoena or order to issue
 2
     in the other litigation that some or all of the material covered by the subpoena or order is subject to
 3
     this agreement. Such notification shall include a copy of this agreement; and
 4
                    (c) cooperate with respect to all reasonable procedures sought to be pursued by the
 5
     designating party whose confidential material may be affected.
 6
     8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 7
            If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
 8
     material to any person or in any circumstance not authorized under this agreement, the receiving
 9
     party must immediately (a) notify in writing the designating party of the unauthorized disclosures,
10
     (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the
11
     person or persons to whom unauthorized disclosures were made of all the terms of this agreement,
12
     and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be
13
     Bound” that is attached hereto as Exhibit A.
14
     9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
15          MATERIAL
16
            When a producing party gives notice to receiving parties that certain inadvertently
17
     produced material is subject to a claim of privilege or other protection, the obligations of the
18
     receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
19
     is not intended to modify whatever procedure may be established in an e-discovery order or
20
     agreement that provides for production without prior privilege review. The parties agree to the
21
     entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
22
     10.    NON TERMINATION AND RETURN OF DOCUMENTS
23
            Within 60 days after the termination of this action, including all appeals, each receiving
24
     party must return all confidential material to the producing party, including all copies, extracts and
25
     summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.
26


     STIPULATED PROTECTIVE ORDER - 7                                        SUMMIT LAW GROUP, PLLC
     CASE NO. 2:20-CV-00835-RSL                                               315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                               SEATTLE, WASHINGTON 98104-2682
                                                                                     Telephone (206) 676-7000
                                                                                        Fax (206) 676-7001
              Case 2:20-cv-00835-RSL Document 13 Filed 08/18/20 Page 8 of 10



 1
            Notwithstanding this provision, counsel are entitled to retain one archival copy of all
 2
     documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
 3
     deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
 4
     work product, even if such materials contain confidential material.
 5
            The confidentiality obligations imposed by this agreement shall remain in effect until a
 6
     designating party agrees otherwise in writing or a court orders otherwise.
 7
            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 8
            DATED this 17th day of August, 2020.
 9

10   NOLAN LIM LAW FIRM, PS                       SUMMIT LAW GROUP, PLLC
11
      By Nolan Lim (with permission)              By Seth J. Berntsen
12                                                   Seth J. Berntsen, WSBA #30379
         Nolan Lim
13       NOLAN LIM LAW FIRM, PS                      SethB@summitlaw.com
         1111 3rd Avenue, Suite 1850                 Hathaway Burden, WSBA #52970
14       Seattle, WA 98101                           HathawayB@summitlaw.com
         (206) 774-8874
15       nolan@nolanlimlaw.com
16

17

18

19

20

21

22

23

24

25

26


     STIPULATED PROTECTIVE ORDER - 8                                       SUMMIT LAW GROUP, PLLC
     CASE NO. 2:20-CV-00835-RSL                                             315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                             SEATTLE, WASHINGTON 98104-2682
                                                                                   Telephone (206) 676-7000
                                                                                      Fax (206) 676-7001
              Case 2:20-cv-00835-RSL Document 13 Filed 08/18/20 Page 9 of 10



 1
            PURSUANT TO STIPULATION, IT IS SO ORDERED
 2
            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
 3
     documents in this proceeding shall not, for the purposes of this proceeding or any other federal
 4
     or state proceeding, constitute a waiver by the producing party of any privilege applicable to
 5
     those documents, including the attorney-client privilege, attorney work-product protection, or
 6
     any other privilege or protection recognized by law.
 7

 8          Dated this 18th day of August, 2020.
 9

10                                                          A
                                                            THE HONORABLE ROBERT S. LASNIK
11                                                          United States District Court Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     STIPULATED PROTECTIVE ORDER - 9                                      SUMMIT LAW GROUP, PLLC
     CASE NO. 2:20-CV-00835-RSL                                              315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                              SEATTLE, WASHINGTON 98104-2682
                                                                                    Telephone (206) 676-7000
                                                                                       Fax (206) 676-7001
             Case 2:20-cv-00835-RSL Document 13 Filed 08/18/20 Page 10 of 10



 1
                                                  EXHIBIT A
 2
                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
             I, ____________________________________ [print or type full name], of
 4
     ____________________________________ [print or type full address], declare under penalty of
 5
     perjury that I have read in its entirety and understand the Stipulated Protective Order that was
 6
     issued by the United States District Court for the Western District of Washington on
 7
     ____________________________ in the case of Jonathan Hennessey v. Ice Floe, LLC d/b/a
 8
     Nichols Brothers Boat Builders, Case No. 2:20-cv-00835-RSL. I agree to comply with and to be
 9
     bound by all the terms of this Stipulated Protective Order and I understand and acknowledge that
10
     failure to so comply could expose me to sanctions and punishment in the nature of contempt. I
11
     solemnly promise that I will not disclose in any manner any information or item that is subject to
12
     this Stipulated Protective Order to any person or entity except in strict compliance with the
13
     provisions of this Order.
14
             I further agree to submit to the jurisdiction of the United States District Court for the
15
     Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
16
     Order, even if such enforcement proceedings occur after termination of this action.
17

18
     Date:
19
     City and State where sworn and signed:
20
     Printed name:
21
     Signature:
22

23

24

25

26


     STIPULATED PROTECTIVE ORDER - 10                                       SUMMIT LAW GROUP, PLLC
     CASE NO. 2:20-CV-00835-RSL                                               315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                               SEATTLE, WASHINGTON 98104-2682
                                                                                     Telephone (206) 676-7000
                                                                                        Fax (206) 676-7001
